DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to amendments and remarks filed August 10, 2022.  Claims 1, 4-10 and 12-17 are currently pending.

Response to Arguments
Applicant's arguments filed August 10, 2022 have been fully considered but they are not persuasive.
In regards to Applicant’s argument that since neither of the references teaches dividing the output of the first photosensitive element with the output of the second photosensitive element for several standard light source environments (Applicant’s arguments page 12-15), Examiner respectfully disagrees. The rejection is about the combination of references. The primary reference Park (US 20200213494) already teaches wherein the CCT judging unit (140) lets the optical signal value of the first photosensitive element (121) divide the optical signal value of the second photosensitive element (123) to obtain a ratio, and substitute the ratio into the equation to calculate and obtain a CCT value (paragraph 56-58) and using a standard colorimeter (120) to measure several CCT values (see fig. 4), and using the first photosensitive element (121) and the second photosensitive element (123) to measure and obtain several optical signal values (see fig. 4, paragraph 58); next, make dividing operation among the different optical signal values to obtain respective ratios, and using the ratios and the CCT values measured by the standard colorimeter (120) to make analytic operation to obtain the equation of the ratio and CCT value (see fig. 2 and 4, paragraphs 47, 49 and 55-58). Basically, Park teaches measures several CCT values using the colorimeter by using the first and the second photosensitive element, then divides the different optical signal values to obtain respective ratios, then using the ratios and CCT values create a analytic operation to obtain the equation of the ratio and CCT value. The only thing Park was unclear on was using several standard light source environments and in later claims added photosensitive elements at various wavelength ranges. Sarkar was brought in to cure this deficiency. Sarkar teaches under several standard light source environments (410a to 410m) (see fig. 4) using a standard colorimeter (450/430/420/480) to measure several CCT values (paragraphs 37-40), and using a first photosensitive element (424a/422a) and a second photosensitive element (424b/422b) to measure and obtain the several optical signal values (see fig. 4 and 5, paragraphs 37-40). One of ordinary skill in the art would have applied the process/method of making the analytic operation to obtain the equation of the ratio and the CCT value of Park with several standard light source environments similar to Sarkar in order to measure light condition across a wide range lighting scenarios providing for a more robust color temperature measurement system. The Applicant also that the photosensitive elements of Sarkar do not obtain optical signal values (page 14 of Applicant’s arguments), Examiner disagrees. Examiner would like to note that elements 424b and 424a obtain optical signal values from the photosensitive elements  422a and 422b (420a and 420b, is a combination of these elements), which detect light, which is then sent to a measurement collection module 450 (paragraph 35-37). Sarkar does teach obtaining optical signal values. The Examiner does agree with the Applicant’s argument that the elements do not obtain the analytic operation and the equation as claimed, but as stated above Park has already been shown to do this very limitation. The only reason Sarkar was brought in was to show measurements of several standard light sources and in later claims added photosensitive elements at various wavelength ranges. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The combination of Park in view of Sarkar does teach the limitations and the rejection remains proper.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 12, the dependency of the claim is to claim 11. Claim 11 has been cancelled and the limitations added to claim 10. The dependency should be corrected. For examining purposes claim 12 will be dependent upon claim 10. Please fix. 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1, 4-10 and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20200213494) in view of Sarkar et al. (US 20190301932).
Re claims 1 and 10: Park teaches an optical sensing method (fig. 2-5) and an optical sensor module (fig. 2-5), including: using a first photosensitive element (121) and a second photosensitive element (123) to sense and obtain an optical signal value, and in which effective photosensitive wavelength ranges of the first photosensitive element and the second photosensitive element are different (paragraph 44); and using a correlated color temperature (CCT) judging unit (140) to receive the optical signal values of the first photosensitive element (121) and the second photosensitive element (123), wherein the CCT judging unit (140) lets the optical signal value of the first photosensitive element (121) divide the optical signal value of the second photosensitive element (123) to obtain a ratio (paragraph 56-58), and substitute the ratio into an equation to calculate a CCT value (paragraphs 47-49); and using a standard colorimeter (120) to measure several CCT values (see fig. 4), and using the first photosensitive element (121) and the second photosensitive element (123) to measure and obtain the several optical signal values (see fig. 4, paragraph 58); next, make dividing operation among the different optical signal values to obtain respective ratios, and using the ratios and the CCT values measured by the standard colorimeter (120) to make analytic operation to obtain the equation of the ratio and CCT value (see fig. 2 and 4, paragraphs 47, 49 and 55-58), but does not specifically teach under several standard light source environments. Sarkar teaches under several standard light source environments (410a to 410m) (see fig. 4) using a standard colorimeter (450/430/420/480) to measure several CCT values (paragraphs 37-40), and using a first photosensitive element (424a/420a/422a) and a second photosensitive element (424b/420b/422b) to measure and obtain the several optical signal values (see fig. 4 and 5, paragraphs 37-40). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to determine the CCT values under several standard light source environments similar to Sarker with the method of Park in order to measure light condition across a wide range lighting scenarios providing for a more robust color temperature measurement system.
Re claim 4: Park as modified by Sarkar teaches the optical sensing method, wherein the analytic operation is a linear regression analysis (Park, fig. 4); the equation is a polynomial equation (Park, fig. 4, paragraphs 55-58, Sarkar, paragraphs 40-47).
Re claim 5: Park teaches the optical sensing method, further comprising, using a standard colorimeter (120) to measure several CCT values (see fig. 4), and using the first photosensitive element (121) and the second photosensitive element (123) to measure and obtain the several optical signal values (see fig. 4, paragraph 58) next, make dividing operation among the different optical signal values to obtain respective ratios, and using the ratios and the CCT values measured by the standard colorimeter (120) to make analytic operation to obtain the equation of the ratio and CCT value (see fig. 2 and 4, paragraphs 47, 49 and 55-58), but does not specifically teach further comprising an optical signal value sensed by a third photosensitive element, using the optical signal value of third photosensitive element to group the standard light source environments and calculate the corresponded equation within different standard light source groups. Sarkar teaches an optical signal value sensed by a third photosensitive element (one of 420a, 420b to 420n, 430/424a-424n/422a-422n), using the optical signal value of third photosensitive element (one of 420a, 420b to 420n, 430/424a-424n/422a-422n) to group the standard light source environments (410a to 410m) (see fig. 4) and calculate the corresponded equation within different standard light source groups (paragraphs 37-40, fig. 4 and 5). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a third photosensitive element similar to Sarkar with the system of Park in order to measure light condition across a wide range lighting scenarios providing for a more robust color temperature measurement system.
Re claim 6: Park as modified by Sarkar teaches the optical sensing method, wherein the third photosensitive element (Sarkar, one of 420a, 420b to 420n, 430/424a-424n/422a-422n, photosensitive element 212d/214d is an element in the infrared range) is an infrared photosensitive element (Sarkar, paragraph 28,32 and 35), or the photosensitive range of the third photosensitive element (Sarkar, one of 420a, 420b to 420n, 430/424a-424n/422a-422n, photosensitive element 212d/214d is an element in the infrared range) includes the 700nm~1100nm light band (Sarkar, paragraph 28, 32 and 35, infrared range, Park, paragraph 56, infrared).
Re claim 7: Park as modified by Sarkar teaches the optical sensing method, wherein the grouping includes the way of using a judging criterion of if a ratio of the optical signal value sensed by the third photosensitive element and the optical signal value sensed by the first photosensitive element is larger than a threshold or not (Park, paragraph 47, Sarkar, paragraphs 40-47).
Re claims 8 and 16: Park teaches the optical sensing method and module, wherein the effective photosensitive wavelength range of the first photosensitive element (Park, 121) is within 300 nm ~ 600 nm (Park, paragraph 37 and 44, 400nm), and the effective photosensitive wavelength range of the second photosensitive element (Park, 123) is within 400 nm ~ 700 nm (Park, paragraphs 37 and 44, 700nm) (Sarkar, paragraphs 32 and 35, each detector 420a, 420b to 420n, 430/424a-424n/422a-422n, photosensitive element 212a-d/214a-d, has a specific wavelength, red, green, blue, yellow, infrared, orange).
Re claims 9 and 17: Park as modified by Sarkar teaches wherein the effective photosensitive wavelength range of the first photosensitive element (Park, 121, Sarkar, paragraphs 32 and 35, each detector 420a, 420b to 420n, 430/424a-424n/422a-422n, photosensitive element 212a-d/214a-d) is within 340 nm ~ 560 nm (Park, paragraphs 37 and 44, 400 nm adjacent band), and the effective photosensitive wavelength range of the second photosensitive element (Park, 123, Sarkar, paragraphs 32 and 35, each detector 420a, 420b to 420n, 430/424a-424n/422a-422n, photosensitive element 212a-d/214a-d) is within 440 nm ~ 660 nm (Sarkar, see fig. 3F, paragraphs 32 and 35, each detector 420a, 420b to 420n, 430/424a-424n/422a-422n, photosensitive element 212a-d/214a-d, sensor 212b/214b, includes 440nm to 66nm).
Re claim 12: Park as modified by Sarkar teaches the optical sensing module, in which the equation is a polynomial equation of the ratio and the CCT value (Park, fig. 4, paragraphs 55-58).
Re claim 13: Park teaches the first photosensitive element (121) and the second photosensitive element (123) to measure and obtain the several optical signal values (see fig. 4, paragraph 58), but does not specifically teach wherein the optical sensor another includes an optical signal value sensed by a third photosensitive element; use the third photosensitive element to sense and obtain an optical signal value; the CCT judging unit is coupled to a third photosensitive element to receive the optical signal value of the third photosensitive element. Sarkar teaches wherein an optical sensor another includes an optical signal value sensed by a third photosensitive element (one of 420a, 420b to 420n, 430); use the third photosensitive element (one of 420a, 420b to 420n, 430) to sense and obtain an optical signal value; a CCT judging unit (440/450) is coupled to a third photosensitive element (one of 420a, 420b to 420n, 430) to receive the optical signal value of the third photosensitive element (one of 420a, 420b to 420n, 430). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a third photosensitive element similar to Sarkar with the system of Park in order to measure light condition across a wide range lighting scenarios providing for a more robust color temperature measurement system.
Re claim 14: Park as modified by Sarkar teaches the optical sensor module, wherein the third photosensitive element (Sarkar, one of 420a, 420b to 420n, 430/424a-424n/422a-422n, photosensitive element 212d/214d is an element in the infrared range) is an infrared photosensitive element (Sarkar, paragraph 28,32 and 35), or the photosensitive range of the third photosensitive element (Sarkar, one of 420a, 420b to 420n, 430/424a-424n/422a-422n, photosensitive element 212d/214d is an element in the infrared range) includes the 700nm~1100nm light band (Sarkar, paragraph 28, 32 and 35, infrared range, Park, paragraph 56, infrared).
Re claim 15: Park as modified by Sarkar teaches the optical sensor module, further comprising a memory unit (Park, 130, Sarkar, 452/472) that stores several polynomial equations (Park, paragraphs 46, 50, 53-61, Sarkar, paragraphs 38, 40-47); the memory unit (Park, 130, Sarkar, 452/472) is coupled to the CCT Judging Unit (Park, 140, Sarkar, 450/470), the CCT judging unit follows the optical signal value of the third photosensitive element (Sarkar, one of 420a, 420b to 420n, 430) and uses a polynomial equation selected by the memory unit as the equation (Sarkar, paragraphs 38 and 40- 47, Park, paragraphs 46, 50, 53-61).

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER D BENNETT/Examiner, Art Unit 2878